 1
 2
 3

 4
                              UNITED STATES DISTRICT COURT
 5
                            SOUTHERN DISTRICT OF CALIFORNIA
 6
                             (HONORABLE ROGER T. BENITEZ)
 7

 8      ITED STATES OF AMERICA,                    Case No. 16crlt.,15-BEN
 9         Plaintiff,
                                                   JUDGEMENT AND ORDER
10                                                 GRANTING THE JOINT MOTION
                                                   TO DISMISS THE INDICTMENT,
11    TANLEY PENN,                                 AND SUPERCEDING INDICTMENT,
                                                   AND EXONERATE THE BOND
12         Defendant.
13
           This matter comes before the Court upon a joint application by the Government, and
14
      efendant, for leave of the Court to dismiss with prejudice the Indictment and Superceding
15
     ndictment in this case pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.
16
           GOOD CAUSE APPEARING, for the reasons stated in the motion, the Court finds
17
     hat the interests of justice and judicial are served by granting the requested dismissal.
18
           WHEREFORE, IT IS HEREBY ORDERED that the United States' application in the
19
     ·oint motion filed by the parties to dismiss the Indictment and the Superceding Indictment
20
      ithout prejudice is GRANTED.
21
           IT IS FURTHER ORDERED that the bond is exonerated. Defense Counsel shall
22
      repare an order to disburse funds or release collateral. .
23
24 TIS SO ORDERED.
25
                     I
26    ated: April L2020
                 I
27
28
                                                                                  16crl695-BEN
